UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

Keybank National Association

VS

Index Number: 1:20-cv-00559- ER
Date Filed: 1/23/2020
Court Date:

Plaintiff

Direct Building Products Corp., and Yoel Deen

STATE OF NEW YORK, COUNTY OF WESTCHESTER, SS.:

Justine Vendittelli
years and resides in the State of New York.

Defendant

AFFIDAVIT OF SERVICE

, being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18

That on 2/4 8/2020, at 7:32 PM at 6 Nancy Lane, Spring Valley, NY 10977. Deponent served the within Summons in a
Civil Action and Complaint, Exhibit A - F; FED.R. CIV. P. 7.1 Corporate Disclosure Statement with the index number and
the filing date of the action were endorsed upon the face of the Papers So served herein. On: Direct Building Products Corp.

clo Yoel Deen, CEO, Defendant therein named, ( hereinafter referred to as “subject’).

Sex: Male Color of skin: White
Height: 5ft4in-Sftgin .

Sworn to before me on March 5. 2020

    

Ope
NOTARY PUBLIC STATE OF NY tee
No.0) MA6388964: Qualified in Westchester County oe: vied
My Commission Expires March 18, 2023 ae he
Client’s File No.:

Color of hair: Brown
Weight: 131-160 Lbs.

Age: 35
Other -

  
   

   

Progass Sérver, Plelse Sign
stine Vendittelli

Lic#
Job #: 2003754

NYS FINEST INC

PO BOX 203

CARLE PLACE NY 11514
(516) 997-9252
